United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 26, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60511
                          Summary Calendar


ELSA ESHETE GETACHEW,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A98 678 794
                        --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Elsa Eshete Getachew petitions for review of the Board of

Immigration Appeals’ (BIA’s) decision denying asylum, withholding

of removal, and relief under the Convention Against Torture

(CAT).    Getachew has failed to brief the issue whether the BIA

erred in holding that she was ineligible for asylum because she

filed an untimely application.    She has therefore waived its

review.    See Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th

Cir. 1986).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60511
                                  -2-

     The BIA did not adopt the immigration judge’s opinion but

rather concurred in the result.    Consequently, our review is of

the BIA’s decision.     See Girma v. INS, 283 F.3d 664, 666 (5th

Cir. 2002).    The BIA denied Getachew withholding of removal and

relief under the CAT based only on the insufficiency of the

evidence.    Therefore, insofar as Getachew seeks review of the

immigration judge’s credibility determination, that issue is not

before us.

     An asylum applicant can be required to provide corroborating

evidence where it is reasonable to do so.       Zhao v. Gonzales, 404

F.3d 295, 304 (5th Cir. 2005).    Getachew argues that it was

unreasonable to require her to provide corroborating evidence of

her travels and her injuries.    The BIA, however, rejected

Getachew’s claim for withholding of removal because she presented

no documentary evidence establishing her identity, nationality,

or citizenship.    Getachew does not address this determination by

the BIA.    She has therefore waived review of her eligibility for

withholding of removal.     See Calderon-Ontiveros, 809 F.2d at

1052.    Similarly, with regard to her eligibility for relief under

the CAT, Getachew also does not set forth an argument that the

evidence was sufficient to show that if removed to Ethiopia, it

is likely that she would be tortured.       See 8 C.F.R.

§ 208.16(c)(2).    She has therefore also waived review of that

issue.   See Calderon-Ontiveros, 809 F.2d at 1052.

     PETITION DENIED.